


    
Exhibit 10.1
Execution Version


AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of March 2, 2016 (this
“Amendment”), among THE KEYW CORPORATION, a Maryland corporation (the
“Borrower”), each of the undersigned guarantors (the “Guarantors”) the Lenders
party hereto and ROYAL BANK OF CANADA, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders (such capitalized term
and, unless otherwise specified, all other capitalized terms not otherwise
defined herein shall have the meanings set forth in the Credit Agreement
referred to below).


WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
and the other parties named therein, are party to that certain Credit Agreement,
dated as of July 21, 2014 (as amended by Amendment No. 1 to Credit Agreement,
dated as of January 15, 2015, and as further amended by Amendment No. 2 to
Credit Agreement, dated as of November 5, 2015, and as further amended by
Amendment No. 3 to Credit Agreement, dated as of February 25, 2016, and as
further amended, amended and restated, supplemented or otherwise modified to
(but not including) the date hereof, the “Credit Agreement”), pursuant to which
the Lenders have made certain extensions of credit available to and on behalf of
the Borrower; and


WHEREAS, the Borrower and the Lenders party hereto have agreed to amend the
Credit
Agreement, but only on the terms and conditions herein set forth.


NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


Section 1. Credit Agreement Amendments. Effective as of, and subject to the
occurrence of, the Amendment No. 4 Effective Date (as defined below):


(a) Section 1.01 of the Credit Agreement is amended by adding the following
definitions in the appropriate alphabetical order:


“Amendment No. 4 to Credit Agreement” means Amendment No. 4 to Credit Agreement,
dated as of March 2, 2016 between the Borrower, the Guarantors party thereto,
the Lenders party thereto and the Administrative Agent.


“Amendment No. 4 Effective Date” means March 2, 2016 being the date on which
Amendment
No. 4 to Credit Agreement became effective.


“SETA Business” means the Purchased Assets (as defined in Section 2.01 of the
Asset Purchase
Agreement between The KEYW Corporation and Quantech Services, Inc., dated
February 24,
2016).


(b) Section 8.05 of the Credit Agreement is amended by (i) deleting the word
“or” at the end of clause (iii) thereof, (ii) replacing the “.” at the end of
clause (iv) thereof with “; or” and (iii) adding a new clause (v) at immediately
below clause (iv) thereof as follows:


“(v) such transaction is the Disposition of the SETA Business; provided that (A)
the consideration paid in connection therewith shall be for at least 75% cash or
Cash Equivalents paid contemporaneous with consummation of the transaction and
the total consideration shall be in an amount not less than the fair market
value of the property disposed of, (B) no Default shall have occurred and be
continuing or would result from each such Disposition and (C) any proceeds
thereof shall be applied in accordance with Section 2.05(b).




--------------------------------------------------------------------------------






Section 2. Representations and Warranties, No Default. The Borrower represents
and warrants to the Administrative Agent and the Lenders as of the Amendment No.
4 Effective Date that: (a) this Amendment is within each Loan Party’s corporate
or other organizational powers; (b) this Amendment has been duly authorized by
all necessary corporate or other organizational action; (c) this Amendment does
not and will not (i) contravene the terms of any of such Person’s organizational
documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, or require any payment to be made under (A) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject or (iii) violate in any material
respect any Law to which such Person or its property is subject; (d) this
Amendment has been duly executed and delivered by each of the Loan Parties and
constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms and (e) this Amendment does
not require any consent, approval, exemption or authorization of, registration
or filing (other than any filings required under applicable Federal or state
securities laws) with, or any other action by, any Governmental Authority or any
other Person.


Section 3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the date (the “Amendment No. 4 Effective Date”) on which each of
the following conditions are satisfied or waived by each applicable party:


(a) The Administrative Agent shall have received executed signature pages to
this Amendment from the Lenders, the Borrower and each other Loan Party;


(b) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of Amendment
Effective Date with the same effect as though such representations and
warranties had been made on and as of the Amendment Effective Date, provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date;


(c)    At the time of and immediately after giving effect to this Amendment, no
Default has occurred and is continuing; and


(d) The Borrower shall have paid or caused to be paid all reasonable and
documented out-of-pocket costs and expenses incurred by the Administrative Agent
and its Affiliates (without duplication) including the reasonable fees, charges
and disbursements of legal counsel to the Administrative Agent incurred in
connection with this Amendment.


Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission (i.e. a “PDF” or “TIF”) shall be effective as
delivery of a manually executed counterpart hereof.


Section 5. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


Section 6.    Headings.     The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


Section 7. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement




--------------------------------------------------------------------------------




or any other provision of either such agreement or any other Loan Document, and
each Loan Party acknowledges and agrees that each of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
Each and every term, condition, obligation, covenant and agreement contained in
the Credit Agreement or any other Loan Document is hereby ratified and
reaffirmed in all respects and shall continue in full force and effect. Each
Loan Party ratifies and reaffirms its obligations under the Loan Documents to
which it is party, the Liens granted by it pursuant to the Collateral Documents,
which continue to secure the Obligations, and if such Loan Party is a Guarantor,
its guaranty of the Obligations pursuant to the Guaranty. From and after the
Amendment Effective Date, all references to the Credit Agreement in any Loan
Document shall, unless expressly provided otherwise, refer to the Credit
Agreement as amended by this Amendment. In entering into this Amendment, each
Lender has undertaken its own analysis and has not relied on any other Lender in
making its decision to enter into this Amendment. This Amendment constitutes a
Loan Document. The Borrower agrees to pay all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution, delivery and administration of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent) in accordance with the terms of Section 11.04 of the
Credit Agreement.




[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
Borrower:
 
THE KEYW CORPORATION,
 
 
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
Guarantors:
 
THE KEYW HOLDING CORPORATION,
 
 
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
THE ANALYSIS GROUP, LLC,
 
 
a Virginia limited liability company
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
EVEREST TECHNOLOGY SOLUTIONS, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
HEXIS CYBER SOLUTIONS, INC.,
 
 
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
AEROPTIC, LLC,
 
 
a Massachusetts limited liability company
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Manager
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
SENSAGE, INC.,
 
 
a California corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
PONTE TECHNOLOGIES, LLC,
 
 
a Maryland limited liability company
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
 
ROYAL BANK OF CANADA,
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Sinan Tarlan
 
 
 
Name:
Sinan Tarlan
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A.
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Mark A. Zirkle
 
 
 
Name:
Mark A. Zirkle
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
SUNTRUST BANK
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Paul Deerin
 
 
 
Name:
Paul Deerin
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
Acknowledged and Accepted
 
 
ROYAL BANK OF CANADA,
 
 
as Administrative Agent
 
 
 
 
 
 
 
By:
/s/ Ann Hurley
 
 
 
Name:
Ann Hurley
 
 
 
Title:
Manager, Agency
 
 
 
 
 
 







